Citation Nr: 0411319	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-10013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 50 percent for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to October 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) from a March 2001 RO decision which granted service 
connection for PTSD, and assigned a 50 percent rating for the 
condition (excluding periods of temporary total hospitalization 
ratings).  The veteran appeals for a higher rating for the PTSD.  
He requested a Board hearing but later withdrew that request.


FINDINGS OF FACT

Since the effective date of service connection, the veteran's PTSD 
has been productive of total occupational (industrial) and social 
impairment.


CONCLUSION OF LAW

PTSD has been 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the circumstances of this case, there has been adequate VA 
compliance with the notice and duty to assist provisions of the 
law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159;.

In March 2001, the RO granted service connection for PTSD, 
effective from October 1988, and from that date to the present a 
50 percent rating was assigned for the condition (with the 
exception of several temporary total hospitalization ratings under 
38 C.F.R. § 4.29).  The veteran appeals for a higher PTSD rating, 
and he maintains the condition should be rated 100 percent since 
the effective date of service connection.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

As this is an initial rating case, on the granting of service 
connection, different percentage ratings for the disability may be 
assigned for different periods of time since the effective date of 
service connection, based on the facts found (so-called "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).

Effective November 7, 1996, during the course of the veteran's 
claim, the regulations pertaining to evaluating psychiatric 
disabilities were revised.  Thus either the old or new rating 
criteria may be applied, whichever version is most favorable to 
the veteran, although the new criteria may only be applied to the 
period of time since their effective date.  VAOPGCPREC 3-2000.

Under the old criteria, a psychoneurosis including PTSD is rated 
50 percent when, because of the condition, the ability to 
establish or maintain effective or favorable relationships with 
people is considerably impaired and where by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted for 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when all contacts 
except the most intimate are so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms exist 
which are totally incapacitating, bordering on gross repudiation 
of reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent rating for a mental disorder 
including PTSD is warranted when, because of the condition, there 
is occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is assigned for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 100 percent 
rating is assigned for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  See Mauerhan v. Principi, 16 
Vet.App. 436 (2002) (psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical symptoms 
for the listed percentage ratings).

The evidence shows that the veteran served on active duty in the 
Army from September 1968 to October 1970.  This included service 
in Vietnam, and among his decorations is a Purple Heart Medal.  
Since service connection for PTSD became effective in 1988, the 
veteran has not held a job on a sustained basis.  He previously 
worked as a policeman but retired from that job on disability.  
The files shows that he has had multiple marriages ending in 
divorce, and he has substantial difficulty getting along with 
others.  Since 1988 there have been numerous psychiatric 
hospitalizations and frequent outpatient mental health treatment.  
The medical records show psychiatric symptoms which fluctuate in 
intensity, and at times there have been such incapacitating 
symptoms as suicidal ideations.  Since service connection for PTSD 
became effective in 1988, PTSD has not been the only psychiatric 
diagnosis; rather, there have been several other diagnosed 
psychiatric and behavioral problems such as depression, 
schizophrenia, and substance abuse.  Effective in 1996, the 
veteran was granted a permanent and total disability for VA non-
service-connected pension purposes, mainly due to non-service-
connected depression (service connection for PTSD had yet to be 
established).  

Among the more recent medical records are those showing 
psychiatric hospitalization for PTSD in September 1999, at which 
time a Global Assessment of Functioning (GAF) score of 35 was 
assigned.  The last VA psychiatric examination for compensation 
purposes was performed at various times between December 1999 and 
February 2000; diagnoses included PTSD, recurrent major 
depression, and alcohol dependence in remission; and a GAF score 
of 50 to 55 was assigned.  During psychiatric hospitalization in 
January 2001, diagnoses were PTSD and alcohol abuse in remission, 
and a GAF score of 70 was assigned.  Later treatment records from 
September 2001 show diagnoses including PTSD, and a GAF score of 
30 was assigned.  Ongoing medical records dated into 2002 show 
frequent psychiatric outpatient care.

The Board notes that the psychiatric examination and treatment 
records recite a variety of GAF scores.  The GAF is a scale 
reflecting the psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2003), 38 C.F.R. § 4.130 
(1996); VAOPGCPREC 10-95.

The evidence as a whole demonstrates to the Board that, regardless 
of whether old or new rating criteria are used, the veteran has 
been totally disabled from some type of mental illness since 1988.  
What is not so clear is whether the service-connected PTSD alone 
is producing the total disability, to the exclusion of the effects 
of coexisting non-service-connected psychiatric conditions.  
Conflicting information on this matter is found in the medical 
records, and often the medical records do not clearly dissociate 
the symptoms and effects of service-connected PTSD from those of 
non-service-connected psychiatric illness.  In short, the evidence 
on this point appears about evenly divided, and thus the benefit 
of the doubt is to be given to the veteran.  38 U.S.C.A. § 
5107(b).

Therefore the Board finds that service-connected PTSD, by itself, 
results in total occupational (industrial) and social impairment, 
warranting a 100 percent rating under either the old or new 
version of Diagnostic Code 9411.  Moreover, it appears that total 
PTSD disability has persisted since service connection for such 
condition became effective in 1988, and thus the 100 percent 
rating is to run continously since then, with no other "staged 
ratings."  


ORDER

A higher rating of 100 percent for PTSD is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



